Citation Nr: 1011089	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  98-17 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected mechanical low back pain 
from June 12, 1995 through October 17, 1997.

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected mechanical low back pain with bilateral 
foraminal stenosis, L2-3 and L3-4, from October 18, 1997.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 
1988, with subsequent service in the Naval Reserve until 
April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The RO's June 2000 rating decision granted service connection 
at a 10 percent initial evaluation for mechanical low back 
pain, effective June 12, 1995.  The Veteran timely appeal the 
assigned disability evaluation.  

In October 2005, the RO issued a rating decision that 
increased the evaluation for the Veteran's service-connected 
mechanical low back pain to include bilateral foraminal 
stenosis, L2-3 and L3-4, to 40 percent effective March 12, 
2001.  The Veteran continued to seek a higher disability 
rating for this condition.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

In November 2007, the Board issued a decision which, in 
pertinent part, denied an initial evaluation in excess of 10 
percent for the Veteran's service-connected mechanical low 
back pain from June 12, 1995 through October 17, 1997.  It 
also granted a 40 percent disability rating, but no higher, 
for the Veteran's service-connected mechanical low back pain 
with bilateral foraminal stenosis, L2-3 and L3-4, from 
October 18, 1997.

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2008, based on a Joint Motion for 
Remand (Joint Motion), the Court issued an Order remanding 
this case for compliance with the Joint Motion.  

The Board's November 2007 decision also denied the issues of 
entitlement to service connection for pseudofolliculitis 
barbae and entitlement to a compensable rating for ganglion 
cyst of the right wrist.  Although initially appealed to the 
Court by the Veteran, these issues were dismissed by the 
Court's December 2008 Order.

In addition, the Board's November 2007 decision remanded the 
issues of service connection for systemic lupus erythematous 
(SLE), service connection for the SLE-associated disorders of 
the bilateral shoulders and bilateral hips, service 
connection for the SLE-associated polyarthritis of multiple 
joints, and entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  The record before 
the Board does not indicate that the RO has taken any action 
on these issues, and these issues are referred to the RO for 
appropriate development and adjudication.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking increased initial rating for his 
service-connected mechanical back pain.

In October 2009, the Veteran's representative argued that an 
increased evaluation is warranted for the Veteran's 
mechanical low back disorder based upon consideration of 
functional limitations, as well as secondary impairments, 
including neurological impairments and neurogenic bladder.  
Given these allegations, and the passage of time in this 
matter, the Board finds that the Veteran's recent treatment 
records should be obtained, and that he should be scheduled 
for VA examinations to ascertain the current severity of his 
service-connected mechanical low back pain with bilateral 
foraminal stenosis, L2-3 and L3-4.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (holding that VA's statutory duty 
to assist includes a thorough and contemporaneous medical 
examination).  In making this determination, the Board notes 
that the Veteran's most recent VA examination was conducted 
in August 2006, and very few subsequent treatment reports are 
of record.  Moreover, the allegations made by the Veteran's 
representative, as well as by the Veteran at his January 2007 
hearing, suggest that the condition has worsened.

Pursuant to the Court's December 2008 Order, the case was 
remand to the Board for compliance with the instructions in 
the joint motion.  As noted in the December 2008 Joint 
Motion, "on remand, the Board should consider whether 
Appellant is entitled to an increased rating, to include 
[TDIU], through extraschedular consideration from June 12, 
1995 to the present."

As noted above, the Board remanded the Veteran's TDIU claim 
in June 2007, and it does not appear that any subsequent 
action has been taken on this issue by the RO.  Accordingly, 
in the interest of judicial economy and to comply with the 
Joint Motion, the issues on appeal herein should be remanded 
to the RO for further consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his service-
connected mechanical low back pain, since 
September 2006.  The Veteran must be 
asked to complete a separate VA Form 21-
4142 for any physician or source of 
treatment he may identify.  

Regardless of his response, the RO should 
obtain updated treatment records, from 
September 2006, from the VA medical 
center in Columbus, South Carolina.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  The Veteran must be afforded the 
appropriate VA examination(s) to determine 
the current severity of his service-
connected mechanical back pain; and the 
existence and etiology of any neurological 
or bladder disorders  found.  The claims 
folder must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  As to all information 
requested below, a complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide any requested 
opinions without resort to speculation, it 
must be so stated.  

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the lumbar, 
thoracolumbar and cervical spine, in 
degrees, noting by comparison the normal 
range of motion of the spine.  It must 
also be determined whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
Veteran's spine disability, expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, an opinion must 
be stated as to whether any pain found in 
the spine could significantly 
limit functional ability during flare-ups 
or during periods of repeated use, noting 
the degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the Veteran's 
spine disorder (including his neurogenic 
bladder).  It must also be noted whether 
the Veteran has intervertebral disc 
syndrome; if so, the examiner must state 
whether the Veteran experiences 
incapacitating episodes, as defined by 38 
C.F.R. § 4.71a, and the frequency and 
total duration of such episodes over the 
course of the past 12 months.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report(s) must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

5.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on appeal 
must be readjudicated.  If any claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran.  After the Veteran has had an 
adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



